Brace, J.
The parties, plaintiff and defendant, in this case are the same as those in the case of Samuel R. Hutsell et al. v. Ellen R. Crewse et al., in which an opinion is handed down at this delivery. The two cases were tried together. The record, abstract, brief, argument, and decree are the same in this case as in the former one, with the single difference that the deed sought to be corrected in this case was from R. M. Crewse to his son Joseph W. Crewse, in which the same omission occurred as in the one to his daughter Emily C. Crewse in the other case; so that this case will be disposed of by a like judgment and order.
All concur.